PATRICIA ANN COPPER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent Patricia Ann Copper v. Comm'rDocket No. 16445-16L United States Tax Court2017 Tax Ct. Memo LEXIS 230; November 20, 2017, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*230 Docket No. 16445-16L. Filed November 20, 2017.Patricia Ann Copper, pro se.Arthur W. Petersen, IIIand Jayne Michele Wessels, for respondent.MEMORANDUM OPINIONLAUBER, Judge: In this collection due process (CDP) case petitioner seeksreview pursuant to section 6330(d)(1) of the determination by the Internal Reve-nue Service (IRS or respondent) to sustain proposed collection action by uphold-- 2 -[*2] ing the filing of a notice of intent to levy.1 Respondent has moved for sum-mary judgment under Rule 121, contending that there are no disputed issues ofmaterial fact and that his determination to sustain the proposed collection actionwas proper as a matter of law. We agree and accordingly will grant the motion.BackgroundThe following facts are based on the parties' pleadings and respondent'smotion, including the attached declaration and exhibits. SeeRule 121(b). Peti-tioner resided in Pennsylvania when she filed her petition.Petitioner filed a timely Federal income tax return for 2014 but did not payin full the tax shown as due. The IRS subsequently assessed the tax plus additionsto tax under sections 6651(a)(2) and 6654(a); as of January 12, 2016, petitioner'stotal tax liability for 2014 was $6,945. In an effort to collect this unpaid liability,the*231  IRS sent petitioner a Final Notice of Intent to Levy and Notice of Your Rightto a Hearing, and she timely requested a CDP hearing.2 In her hearing request she1All statutory references are to the Internal Revenue Code in effect at all re-levant times, and all Rule references are to the Tax Court Rules of Practice and Procedure. We round all monetary amounts to the nearest dollar.2In her hearing request petitioner checked the boxes for "lien" and "levy" for 2012, 2013, and 2014. However, the notice of collection action mailed to peti-tioner concerns only a proposed levy for 2014, and that is the only collection ac-tion currently before the Court.- 3 -[*3] checked the boxes marked "I Cannot Pay Balance" and "InstallmentAgreement." She attached a Form 9465, Installment Agreement Request, in whichshe proposed to discharge her 2014 liability by paying $96 per month for 72months.After receiving petitioner's case, a settlement officer (SO) from the IRS Ap-peals Office reviewed her administrative file and confirmed that the tax liability inquestion had been properly assessed and that all other requirements of applicablelaw and administrative procedure had been met.3 On April 15, 2016, the SO*232  sentpetitioner a letter scheduling a telephone CDP hearing for May 16, 2016. The SOinformed petitioner that, in order for her to consider collection alternatives, pe-titioner needed to submit before the hearing a completed Form 433-A, CollectionInformation Statement for Wage Earners and Self-Employed Individuals, withsupporting financial information, plus a signed tax return for 2015.Petitioner did not participate in the scheduled CDP hearing and did not sub-mit any of the requested documentation. On May 17, 2016, the SO sent petitioner3Section 6751(b)(1) provides that "[n]o penalty under this title shall be as-sessed unless the initial determination of such assessment" receives supervisory approval. This provision does not apply to "any addition to tax under section 6651, 6654, or 6655." Sec. 6751(b)(2)(A). Accordingly, the SO was not required to verify that the additions to tax assessed against petitioner under sections 6651(a)(2) and 6654(a) had been approved by a supervisor.- 4 -[*4] a "last chance" letter allowing her 14 days to submit the requesteddocumentation, but petitioner did not do so. Having received no response frompetitioner, the SO closed the case and, on June 30, 2016, issued a notice ofdetermination sustaining the proposed levy. Petitioner timely*233  petitioned this Courtseeking redetermination.On July 25, 2017, respondent filed a motion for summary judgment, towhich the Court directed petitioner to respond. Our order informed her that if shedisagreed with any facts stated in respondent's motion she should point out thosefactual issues. We also informed her that failure to respond to our order would begrounds for granting respondent's motion and entering judgment against her. Pe-titioner did not respond to the Court's order and has not otherwise responded torespondent's motion.DiscussionA. Summary Judgment StandardThe purpose of summary judgment is to expedite litigation and avoid costly,time-consuming, and unnecessary trials. Fla. Peach Corp. v. Commissioner, 90T.C. 678, 681 (1988). The Court may grant summary judgment when there is nogenuine dispute as to any material fact and a decision may be rendered as a matterof law. Rule 121(b); Sundstrand Corp. v. Commissioner, 98 T.C. 518">98 T.C. 518, 520 (1992),- 5 -[*5]aff'd, 17 F.3d 965 (7th Cir. 1994). In deciding whether to grant summaryjudgment, we construe factual materials and inferences drawn from them in thelight most favorable to the nonmoving party. Ibid. However, the nonmoving par-ty may not rest upon mere allegations or denials of her pleadings but instead mustset forth specific*234  facts showing that there is a genuine dispute for trial. Rule121(d); see Sundstrand Corp., 98 T.C. at 520.Because petitioner did not respond to the motion for summary judgment, wecould enter decision against her for that reason alone. SeeRule 121(d). We willnevertheless consider the motion on its merits. We conclude that no material factsare in dispute and that this case is appropriate for summary adjudication.B. Standard of ReviewSection 6330(d)(1) does not prescribe the standard of review that this Courtshould apply in reviewing an IRS administrative determination in a CDP case.But our case law tells us what standard to adopt. Where the validity of the taxpay-er's underlying tax liability is properly at issue, we review the IRS' determinationde novo. Goza v. Commissioner, 114 T.C. 176">114 T.C. 176, 181-182 (2000). Where (as here)the taxpayer's underlying liability is not before us,4 we review the IRS decision for4Petitioner self-reported a tax liability of $11,374 on her 2014 return. She did not dispute that liability during the CDP proceeding or in her petition to this(continued...)- 6 -[*6] abuse of discretion only. See Goza, 114 T.C. at 182. Abuse of discretionexists when a determination is arbitrary, capricious, or without sound basis in factor law. Murphy v. Commissioner, 125 T.C. 301">125 T.C. 301, 320 (2005), aff'd, 469 F.3d 27">469 F.3d 27(1st Cir. 2006); see also Keller v. Commissioner, 568 F.3d 710">568 F.3d 710, 716 (9th Cir.2009), aff'g in partT.C. Memo. 2006-166.*235 C. AnalysisThe only question is whether the IRS properly sustained the proposed col-lection action for petitioner's 2014 tax year. We review the record to determinewhether the SO: (1) properly verified that the requirements of any applicable lawor administrative procedure have been met; (2) considered any relevant issues pe-titioner raised; and (3) determined whether "any proposed collection action bal-ances the need for the efficient collection of taxes with the legitimate concern of* * * [petitioner] that any collection action be no more intrusive than necessary."Seesec. 6330(c)(3).A taxpayer may raise at a CDP hearing relevant issues relating to the collec-tion action and is entitled to make offers of collection alternatives. See sec.4(...continued)Court. She is thus precluded from challenging it here. See Thompson v. Com-missioner, 140 T.C. 173">140 T.C. 173, 178 (2013) ("A taxpayer is precluded from disputing the underlying liability if it was not properly raised in the CDP hearing."); sec. 301.6330-1(f)(2), Q&A-F3, Proced. & Admin. Regs.- 7 -[*7] 6330(c)(2) and (3). In her hearing request petitioner indicated her intention toseek a collection alternative in the form of an installment agreement (IA). Section6159(a) authorizes the IRS to enter into a*236  written agreement allowing a taxpayer topay a tax liability in installments if the IRS determines that the "agreement willfacilitate full or partial collection of such liability." The IRS has discretion toaccept or reject an IA proposed by a taxpayer. See Thompson v. Commissioner,140 T.C. 173">140 T.C. 173, 179 (2013); sec. 301.6159-1(c)(1)(i), Proced. & Admin. Regs.5Petitioner attached to her CDP hearing request a Form 9465 in which sheproposed to pay $96 per month for 72 months under a "streamlined IA."6 The SOdetermined that petitioner did not meet the criteria for a streamlined IA but indi-cated that she might qualify for a regular IA with monthly payments of $190. TheSO outlined the documentation petitioner would need to submit to enable the SOto consider such an offer.5The transcript of petitioner's 2014 account shows that she entered into an IA in June 2015. That agreement was withdrawn later that year, apparently be-cause she failed to make the agreed-upon payments.6A streamlined IA is an agreement that may be processed quickly without financial analysis or managerial approval. This procedure is available for tax-payers whose aggregate unpaid balance of assessments is $50,000 or less. SeeInternal Revenue Manual pt. 5.14.5.2 (1)(a) (Dec. 23, 2015).- 8 -[*8] The SO provided*237  petitioner ample time to submit the required documenta-tion. Cf. Szekely v. Commissioner, T.C. Memo. 2013-227, 106 T.C.M. (CCH)375, 377. After petitioner failed to participate in the scheduled CDP hearing, theSO sent her a "last chance" letter requesting that she provide the required docu-mentation by May 31, 2016. Petitioner failed to supply any documentation by thatdate and did not further communicate with the SO.7One month passed before the SO closed the case on June 30, 2016. Thatgave petitioner a total of 2-1/2 months to supply the financial information the SOneeded. Petitioner could have asked the SO to afford her additional time to submitthe documents, but she made no such request and offered no excuse for neglectingto supply the information.We have consistently held that it is not an abuse of discretion for an Ap-peals officer to reject collection alternatives and sustain the proposed collectionaction where the taxpayer has failed, after being given multiple opportunities, tosupply the SO with the required forms and supporting financial information. SeeHuntress v. Commissioner, T.C. Memo. 2009-161; Prater v. Commissioner, T.C.7Petitioner asserts in her petition that she attempted to contact the IRS, with-out success, to reschedule her CDP hearing. The SO's adverse*238  determination, however, was based not on her failure to participate in the hearing but on her fail-ure to respond to the SO's "last chance" letter and submit the requested documen-tation despite several opportunities to do so.- 9 -[*9] Memo. 2007-241; Roman v. Commissioner, T.C. Memo 2004-20">T.C. Memo. 2004-20. We willaccordingly grant respondent's motion for summary judgment and sustain the pro-posed collection action. We note that petitioner is free to submit to the IRS at anytime, for its consideration and possible acceptance, an IA supported by the neces-sary financial information.To reflect the foregoing,An appropriate order and decisionwill be entered.